Exhibit 10.6

 

ADVISORY AND CONSULTING AGREEMENT

 

This Advisory and Consulting Agreement (“Agreement”) dated August 4, 2015 and
effective June 30, 2015 (the “Effective Date”) by and between Relmada
Therapeutics, Inc., a Nevada corporation with a business address at 757 Third
Avenue, 14 Floor, New York, NY 10017, U.S.A. (“Relmada” or the “Company”), and
Sandesh Seth (“Consultant”).

 

WHEREAS, Consultant is currently the Chairman of the Board of the Company and
has substantial experience in, among other matters, business development,
corporate planning, corporate finance, strategic planning, investor relations
and public relations, and an expensive network of connections spanning the
biopharmaceutical industry, accounting, legal and corporate communications
professions;

 

WHEREAS, Relmada desires that Consultant provide advisory and consulting
services to assist Relmada with strategic advisory services, assist in
prioritizing product development programs per strategic objectives, assist in
recruiting of key personnel and directors, corporate planning, business
development activities, corporate finance advice, and assist in investor and
public relations services (collectively referred to as the “Services”); and

 

WHEREAS, Consultant has the requisite knowledge and experience to provide the
Services;

 

NOW, THEREFORE, Relmada and Consultant agree as follows:

 

1.Activities. The Services shall be conducted according to the scope set forth
herein.

 

2.Project Materials and Consultant Services.

 

2.1Relmada will from time to time provide Consultant with access to product
information and documents, as well as reports and experimental data and other
information, so as to enable Consultant to provide the Services.

 

2.2Consultant agrees to communicate to Relmada, its designees, successors, legal
representatives or assigns, any facts or other information known to Consultant
relating to the Services.

 

3.Reasonable Efforts. Consultant agrees to use all reasonable efforts to provide
the Services required under this Agreement within a reasonable time period.
Consultant shall perform the Services conscientiously and in a professional
manner, and devote his best efforts and abilities thereto. Consultant shall
observe all policies and procedures of the Company, and such other directives as
may be promulgated from time to time by the Company’s officers or board of
directors.

 

4. Compliance with Laws. The Services will be provided in accordance with, and
Consultant will comply with, all federal, state, and local laws and regulations
applicable to the Services.

 



Relmada-Consulting AgreementPage1 of 5 

 

 

5. Payments and Expenses

 

5.1.Service Fee. In consideration of the Services to be performed under this
Agreement, Relmada shall provide compensation to Consultant for his activities
hereunder in the amount of Twelve Thousand five Hundred Dollars ($12,500) per
month (“Service Fee”). The Service Fee shall be payable on the first business
day of each month during the term of the Agreement

 

5.2.Expenses. In addition to the Service Fees referenced in paragraph 5.1 above,
Relmada will reimburse Consultant for reasonable and customary travel, lodging
and out-of-pocket expenses incurred in connection with the performance of the
Services.

 

6. Independent Contractor. Consultant's relationship to Relmada under this
Agreement shall be that of an independent contractor and not an agent, joint
venturer, or partner of Relmada. Consultant will be responsible for all
applicable federal, state and local withholding taxes and unemployment taxes, as
well as social security, state disability insurance, workers’ compensation and
all other payroll charges payable to, or on behalf of, Consultant.

 

7.Effective Date and Term. The initial term of this Agreement shall begin on the
Effective Date and shall continue for twelve (12) months thereafter (the
“Initial Term”) unless earlier terminated pursuant to this Section 6. At the
expiration of the Initial Term, the term of this Agreement shall automatically
renew for successive thirty (30) day periods (the Initial Term and all such
renewal periods, the “Term”) unless written notice of non-renewal is provided by
one party to the other at least thirty (30) days prior to the applicable renewal
date.

 

9.Termination. Either party (Relmada or Consultant) may terminate this Agreement
upon 90 days written notice to the other party. Paragraphs 10, 11, 12, 13 and 16
of this Agreement shall survive any termination of this Agreement.

 

10.Data and Reporting. All written materials, comments, critiques, conclusions,
data, analyses, models, graphs, equations, statistical methodologies and other
relevant information generated or utilized by Consultant during and pursuant to
performing the Services will be promptly and fully disclosed to Relmada, and
shall be freely usable in all respects by Relmada consistent with good business
judgment and in Relmada’s sole discretion. Subject to the provisions of
Paragraph 11 below, Consultant shall be free to maintain a single archival copy
of all materials generated by Consultant and related to the Services.

 



Relmada-Consulting AgreementPage 2 of 5 

 

 

11. Confidential Information.

 

  11.1. "Confidential Information" means all information provided by or on
behalf of Relmada to Consultant or generated by Consultant during and pursuant
to performing the Services hereunder, whether in written or oral form.

 

  11.2. Consultant shall use the Confidential Information solely for the purpose
of performing the Services pursuant to this Agreement. Consultant shall keep all
Confidential Information in confidence, and shall not disclose the Confidential
Information to anyone. Consultant shall not disclose any Confidential
Information (including through lecture, presentation, manuscript, abstract,
poster or any other publication) without prior written authorization from
Relmada. This provision shall remain in effect for five (5) years following the
termination of this Agreement.

 

11.3.Specifically excepted from the definition of Confidential Information is
all information that:

 

a)is already known by Consultant at the time of disclosure by Relmada as
demonstrated by prior written records, and that is not the subject of a separate
confidentiality agreement between Relmada and Consultant; or

 

b)is already available or becomes available in print or other tangible form to
the public through no fault of the Consultant;

 

c)is received by the Consultant from a third party who has the right to disclose
it, and who did not receive it, directly or indirectly, from Relmada; or

 

d)is independently developed by Consultant without use of, reference to or
reliance on in any manner whatsoever the Confidential Information or any
information that is the subject of a separate confidentiality agreement between
Relmada and Consultant.

 

  11.4. Consultant agrees not to make copies of any Relmada disclosures or other
Confidential Information other than those copies required by Consultant to
perform the Services pursuant to this Agreement. Upon Relmada’s request,
Consultant shall return to Relmada all such information, including any copies
thereof.

 

11.5.In the event that any Confidential Information is required to be disclosed
pursuant to any judicial or government request, requirement or order, Consultant
shall take reasonable steps to provide Relmada with sufficient prior notice in
order to allow Relmada to contest such request, requirement or order. In such
event, Consultant will cooperate reasonably with Relmada, at Relmada’s expense,
in seeking confidential treatment of such requested or compelled disclosure.

 



Relmada-Consulting AgreementPage 3 of 5 

 

 

12.Indemnification and Insurance. Relmada agrees to indemnify, hold harmless and
defend Consultant against any and all claims, suits, losses, damages, costs,
fees, and expenses asserted by the Company (including its officers, directors,
employees, subsidiaries, affiliates and shareholders), third parties, both
government and non-government, resulting from or arising out of this Agreement.
Relmada shall maintain in force at its sole cost and expense insurance of a type
and in an amount reasonably sufficient to protect against liability hereunder.
Consultant shall have the right to request the appropriate certificates of
insurance from Relmada for the purpose of ascertaining the sufficiency of such
coverage.

 

13.Notice. Any notice or other communication required or permitted under this
Agreement shall be in writing and will be deemed given as of the date it is
received by the receiving party. Notice shall be given to the parties at the
addresses listed below:

 

  As to Consultant: Sandesh Seth     244 Fifth Avenue     2nd Floor, Suite 5217
    New York, NY  10001         As to Relmada:   Relmada Therapeutics, Inc.    
757 Third Avenue, Suite 2018     New York, NY 10017          Attn: Sergio
Traversa, CEO

 

14.Modification. Any alteration, modification, or amendment to this Agreement
must be in writing and signed by both parties.

 

15.Assignment. Neither party may not assign any of its rights or obligations
under this Agreement without the prior written consent of the other party.

 

16. Applicable Law. This Agreement will in all respects be governed by, and
interpreted, construed and enforced in accordance with, the laws of the State of
New York. The parties further agree that any action or proceeding arising out of
or in connection with this Agreement will be venued in a federal or state court
of appropriate venue and subject matter jurisdiction located in the borough of
Manhattan, State of New York. Each party hereto irrevocably consents to the
personal jurisdiction of the courts in the State of New York.

 

17.Waiver. No waiver of any term, provision or condition of this Agreement,
whether by conduct or otherwise in any one or more instances, shall be deemed to
be, or be construed as, a further or continuing waiver of any such term,
provision, or condition, or of any other term, provision or condition of this
Agreement.

 

18. Entire Agreement. This Agreement, together with all Exhibits, constitutes
the entire agreement between the parties with respect to the subject matter
contained herein. This Agreement supersedes all prior understandings and
agreements between the parties with respect to the subject matter contained
herein. This Agreement and the rights and obligations set forth herein may not
be modified, amended or waived, whether in whole or in part, except by a writing
signed by both parties.

 



Relmada-Consulting AgreementPage 4 of 5 

 

 

WHEREFORE, the parties hereto place their hands and seals:

 



Sandesh Seth   RELMADA THERAPEUTICS, INC.       /s/ Sandesh Seth   By: /s/
Douglas Beck       Douglas Beck       Chief Financial Officer         Date
Executed: August 4, 2015   Date Executed: August 4, 2015



  

 



Relmada-Consulting Agreement  Page 5 of 5  







 

 

 